Citation Nr: 0823470	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-14 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason Barlow, Associate Counsel


INTRODUCTION

The veteran had active military service July 1970 to January 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which granted service connection for PTSD, 
assigning an evaluation of 10 percent, effective July 1, 
2004.  The claim file was subsequently transferred to the RO 
in Los Angeles, California, and a December 2005 Statement of 
the Case increased the rating to 50 percent, effective July 
1, 2004.  This rating was continued in an October 2006 
Supplemental Statement of the Case.  The claimant declined a 
hearing. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2007 and July 2007, the appellant submitted 
additional evidence to the Board.  The evidence consists of 
statements from the veteran's brother, work supervisor and 
doctor.  Also provided are various documents indicating that 
the veteran has resigned from his job.  The appellant did not 
waive review by the agency of original jurisdiction and the 
Board may not consider the evidence in the first instance.

Accordingly, the case is REMANDED for the following action:

Re-adjudicate the claim for entitlement to an 
initial evaluation in excess of 50 percent for 
PTSD, with application of all appropriate laws and 
regulations and consideration of the June 2007 and 
July 2007 submitted evidence and any other 
additional information obtained as a result of this 
remand.  If any decision remains adverse to the 
veteran, issue a Supplemental Statement of the Case 
and afford a reasonable period of time to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned to the 
Board for further appellate consideration, if 
appropriate.  The appellant has the right to submit 
additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The Board intimates no opinion as 
to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).

